Title: Bill for Raising a Battalion for Garrison Duty, [16 May 1778]
From: Jefferson, Thomas
To: 



[16 May 1778]

For garrisoning the fortifications and batteries erected for the defence of the several ports and harbours within this commonwealth be it enacted by the Gen. assembly that a battalion of infantry to consist of 8 companies and each company of 68 rank and file shall be raised within this commonwealth by such persons as shall be appointed by the gov. and council [for] that purpose; that each company shall have one drummer and fifer and be  commanded by a captain, two Lieutenants an ensign and 4 serjeants and the whole by a Colonel, Lieutenant Colonel and Major; the commissioned officers shall be appointed by the governor and council, and the staff by the feild officers: that the said battalion shall have the same bounty, pay and rations as are allowed in the Continental service, to commence from the time of their rendezvous, shall continue in service 3. years from that time unless sooner discharged and shall be subject to the same rules and articles of discipline and government save only that the powers of confirming the sentences of courts martial in capital cases or of pardon in the same cases shall be in the governor and council.
Every person authorized by the Governor and council to enlist for the said battalion shall receive for every man he shall so enlist the sum of 10 dollars: but it shall not be lawful for him to enlist any artificer employed by contract in writing for hire in the public manufactories of fire arms or at any iron works, nor any [indentured] apprentice in such manufactory or work nor any imported servant; without leave in writing from the manager of such manufactory or work or owner of such servant.
The Treasurer shall from time to time pay all monies necessary for the enlistment, bounty, pay or subsistence of the said battalion, such monies for enlistment and bounty being drawn for by warrant from the Governor and council, and previous to their payment entered in account against the person receiving the same in the Auditor’s office; and the monies for pay and subsistence by warrant from the Auditors to be entered in account in like manner: and the Auditors shall from time to time call for settlements of the said accounts, for vouchers for the due expenditure of the monies received, and for repayment of all unexpended sums to the treasurer and certificate thereof by him; and if any person fails when called on so to account such proceedings shall be used against him as are prescribed by an [act of] Gen. assembly passed in the year [1777] for recovery of monies due to the public.
If any person enlisted for the said battalion shall at any time be ordered to march out of the Commonwealth, such order shall amount to a discharge.
And for further encouragement to those who shall [enlist] into the said service, they shall be free from [all draughts, except in] case of an invasion of the Commonwealth [, or insurrection therein, from the] time of their discharge for so long a time as they shall have actually been in the [said service.]
 